Citation Nr: 0117164	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-11 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, as secondary to the veteran's service-
connected residuals of a shrapnel wound to the right knee 
with instability.  

2.  Entitlement to service connection for bilateral inguinal 
hernias, as secondary to the veteran's service-connected 
residuals of a shrapnel wound to the right knee with 
instability.

3.  Entitlement to service connection for bilateral hallux 
valgus, as secondary to the veteran's service-connected 
residuals of a shrapnel wound to the right knee with 
instability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating determination 
of the Houston Department of Veterans Affairs (VA) Regional 
Office (RO).  

The veteran provided oral testimony before the undersigned 
via a videoconference at the RO in May 2000, a transcript of 
which has been associated with the claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 
114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2000).  The Court has 
also held that when a service-connected disability aggravates 
but is not the proximate cause of a nonservice-connected 
disability, the veteran is entitled to service connection for 
the portion of the severity of the nonservice-connected 
disability that is attributable to the service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

At the time of his May 2001 hearing before the undersigned 
Board Member, the veteran submitted a letter from his private 
physician, ACJ, MD, who indicated that he was in total 
disagreement with an opinion of record that the veteran's 
physical and medical issues were not related to the prior 
trauma to his knee.  

The veteran also testified that he had been seeing Dr. ACJ 
for a little over one month.  The veteran's representative 
submitted a written authorization and requested that the VA 
obtain these treatment record from Dr. ACJ.  

The veteran also made reference to treatment for his left 
wrist inservice and the unavailability of these records.  The 
Board is of the opinion that an additional attempt should be 
made to obtain any and all additional service records.  

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate steps 
to secure any additional service medical 
records or alternative records for the 
appellant through official channels, 
including a search for Surgeon General's 
Office (SGO) records and obtaining a 
completed Form 13055.  The RO should also 
attempt to obtain copies of pertinent sick 
call reports by performing a records 
search with the National Personal Records 
Center (NPRC) and by directly contacting, 
if feasible, any existing facilities 
relating to the appellant and his service.  
These records should be associated with 
the claims file.  


2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should request the 
appellant to identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for bilateral 
inguinal hernias, bilateral carpal 
syndrome, and hallux valgus deformities.  

After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the appellant's response, the RO 
should obtain all outstanding VA 
treatment reports.  

In particular, the RO should obtain and 
associate with the claims folder copies 
of all treatment records ACJ, MD, 1401 S. 
University Drive, Nacogdoches, TX 75961.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.





3.  If the RO is unable to obtain any of 
the above relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 20997-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

4.  The RO should arrange VA special 
orthopedic and neurological examinations 
of the veteran by a board composed of an 
orthopedic surgeon and a neurologist or 
other appropriate available medical 
specialists who have not previously 
examined or treated the veteran for the 
purpose of ascertaining the nature, 
extent of severity, and etiology of 
previously diagnosed bilateral carpal 
tunnel syndrome, bilateral inguinal 
hernias, and bilateral hallux valgus.  
Any further indicated tests and studies 
should be performed and all findings must 
be reported in detail.  

The claims folder and a separate copy of 
this remand must be available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations.  The medical 
specialists must annotate the examination 
reports that the claims file was in fact 
made available for review win conjunction 
with the examinations.  


The examiners must be requested to 
express opinions as to the nature of any 
causal relationship that may exist 
between bilateral carpal tunnel syndrome, 
bilateral inguinal hernias, and bilateral 
hallux valgus and the service-connected 
residuals of a shrapnel wound to the 
right knee with instability.  If no 
direct causal relationship is found to 
exist, the examiners must be requested to 
express opinions as to whether bilateral 
carpal tunnel syndrome, bilateral 
inguinal hernias, and bilateral hallux 
valgus is or are aggravated by the 
service-connected residuals of a shrapnel 
wound to the right knee with instability.  
If such aggravation is determined to 
exist, the examiner musts address the 
following medical issues: 

(a) The baseline manifestations which are 
due to the effects of the bilateral 
carpal tunnel syndrome, bilateral 
inguinal hernias, and bilateral hallux 
valgus;

(b) The increased manifestations which, 
in the examiners' opinions, are 
proximately due to service-connected 
residuals of a shrapnel wound to the 
right knee with instability based on 
medical considerations; and

(c) The medical considerations supporting 
opinions that increased manifestations of 
bilateral carpal tunnel syndrome, 
bilateral inguinal hernias, and bilateral 
hallux valgus are proximately due to 
service-connected residuals of a shrapnel 
wound to the right knee with instability.  

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268, 270-1 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for bilateral carpal 
tunnel syndrome, bilateral inguinal 
hernias, and bilateral hallux valgus 
deformities, as secondary to the service-
connected residuals of a shrapnel wound 
to the right knee with instability, with 
consideration of the recently enacted 
legislation.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby advised that failure to report for scheduled VA 
examinations without good cause shown may adversely affect 
the outcome of his claims for service connection.  38 C.F.R. 
§ 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




